Citation Nr: 1621659	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-23 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to increases in the ratings for blast injury of the right foot with fractures of the second and fifth metatarsals (currently rated 0 percent prior to September 4, 2009, and 10 percent from that date).

2.  Entitlement to a compensable rating for skin graft of the right calf.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1982 to August 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision that denied compensable ratings for the Veteran's service-connected right foot and right calf skin graft disabilities.  An April 2011 rating decision subsequently increased the rating for the Veteran's right foot disability to 10 percent, effective September 4, 2009.  [The issue is characterized to reflect that "staged" ratings are now assigned, and that both stages are on appeal.]  In January 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In April 2015, these matters were remanded for additional development.


FINDINGS OF FACT

1.  Prior to September 4, 2009, the symptoms due to the Veteran's right foot disability did not equate to a moderate foot disability.

2.  From September 4, 2009, the symptoms due to the Veteran's right foot disability do not equate to a moderately severe foot disability.

3. Throughout, the Veteran's service-connected skin graft of the right calf has been manifested by painful scarring; it has not been manifested by deep scarring, limited motion, instability, or involvement of an area of six square inches or greater.



CONCLUSIONS OF LAW

1.  Increases in the ratings for blast injury of the right foot with fractures of the second and fifth metatarsals (0 percent prior to September 4, 2009, and 10 percent from that date) are not warranted.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5284 (2015).

2. A rating of 10 percent, but no higher, for skin graft of the right calf is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118 Diagnostic Code (Code) 7804 (2008); 38 C.F.R. § 4.118, Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With increased rating claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Correspondence dated in June 2008 and September 2009 explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA and private treatment records have been secured.  An April 2015 letter notified the Veteran that he was required to submit authorizations in order for VA to obtain treatment records from a previously identified private physician.  To date, he has not submitted the required authorization.  Therefore, VA cannot obtain the records.  The duty to assist is a two-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The RO arranged for VA examinations in July 2008.  The Board finds that the VA examination reports are adequate for rating purposes as they contain sufficient clinical findings and opinions with sufficient rationale to constitute probative medical evidence adequate to adjudicate the claims. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pursuant to the Board's April 2015 remand, the RO also arranged for additional VA examinations in April 2015; however, he failed to report without showing good cause.  [The Board notes that the evidence of record indicates that five months later, in September 2015, the Veteran reported that he was unable to report to a VA examination (on an unrelated matter) due to starting "school/training/new job."  However, the Board does not find that this evidence reflects that such was the case five months earlier in April 2015.  In fact, the Veteran testified just a few months earlier (in January 2015) that he was working as a truck driver and he made no reference to starting school, training, or a new job.]  The RO readjudicated the matter in a June 2015 supplemental statement of the case based on the evidence of record.  The RO's actions substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Travel Board hearing in January 2015, the undersigned explained the evidence needed to substantiate the Veteran's claims and suggested what additional development (i.e., a more current examination) would help the Veteran's claim. A deficiency in the conduct of the hearing has not been alleged by the Veteran or his representative. The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) are satisfied.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where an increase in the level of a service-connected disability is at issue, as in the present case, the primary concern is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO has assigned staged ratings for the Veteran's right foot disability, and the following analysis is undertaken with consideration of the possibility of further staged ratings. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Court has also held that pain alone does not equate to functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32  (2011).

Right Foot

The Veteran's right foot disability has been rated as noncompensable prior to September 4, 2009, and 10 percent from that date under Code 5284.  That Code provides that a 10 percent rating is warranted for other foot injuries that are moderate. Other foot injuries that are moderately severe and severe are to be rated 20 percent and 30 percent, respectively.  A note to Code 5284 provides that a 40 percent rating will be assigned where there is an actual loss of use of the foot.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In a July 2008 statement, the Veteran reported that he had not seen any private doctors for his right foot injury and that he has not been treated for this injury in many years, despite continuing problems.  He further reported experiencing constant, severe right foot pain.

On July 2008 VA bones examination, the Veteran rated his right foot pain as 6/10, with increased pain on prolonged walking or standing (i.e., more than five to six hours).  He also reported weakness, stiffness, occasional swelling, fatigability, and lack of endurance with flare-ups at least once or twice a week.  He used over-the-counter medications to treat his pain.  On physical examination, his gait was normal.  He had full range of motion without pain, even on repetitive use testing, and was able to bear full weight.  Standing on his tiptoes produced normal inversion of the heel.  A July 2008 x-ray of the Veteran's right foot showed numerous calcific densities near the tarsal bones.  Clinical correlation was suggested to determine whether this would represent soft tissue calcifications or chip fractures.  It was suggested that a faint calcification near the plantar aspect of the calcaneum could be secondary to plantar fasciitis.

VA treatment records show that the Veteran began physical therapy in August 2008 for complaints of right foot pain.  Shoe inserts were provided.  

A September 2009 private treatment record notes the Veteran's report of persistent pain in his foot and significant pain with any type of weightbearing activity.  On physical examination, he had "quite significant pain" with palpation over the medial aspect of the mid and hindfoot, tenderness to palpation over the tarsometatarsal joints, and some collapse of his medial longitudinal arch upon standing.  Pain was also noted with resisted inversion and plantar flexion of the foot.  The continued use of orthotics and anti-inflammatory medications were recommended.

During an October 2011 VA physical therapy consult, the Veteran complained of right foot pain during the first 30 minutes of the day; he described it as an aching and nagging type pain, and rated it 5/10 at its worst. Later x-rays showed arthritic changes; custom orthotics were eventually provided.  A July 2012 podiatry note indicated that the Veteran's traumatic arthritis improved with rocker sole shoes and gel heel pads.

A January 2015 private treatment record noted that the Veteran wore full-length orthotics but continued to have pain mainly in the arch of his foot, despite taking medication.  He denied any associated numbness or tingling.  On examination, he was tender to palpation across the tarsometatarsal joint.  While his tibiotalar range of motion was mildly limited, his subtalar range of motion was normal. The overall alignment of his foot was also normal.  X-ray findings showed advanced tarsometatarsal posttraumatic degenerative changes and some degenerative changes within the tibiotalar joint.  Posttraumatic tarsometatarsal joint arthritis and secondary right foot pain were diagnosed.

During his January 2015 Travel Board hearing, the Veteran testified that he uses special shoes to ease his right foot pain.  He testified that he has painful full range of motion and that it is more painful to move his foot downward than upward.  He also testified that his right foot pain affects his employment as a truck driver because he is required to constantly get in and out of his truck. 

This matter was remanded in April 2015 for additional development, including a request that the RO contact the Veteran to obtain any outstanding medical records and schedule him for an additional VA examination.  Although requested, the Veteran did not identify or submit any additional treatment records.  Further, although he was scheduled for an additional VA examination, he failed to report without showing good cause.

Prior to September 4, 2009

The preponderance of the evidence is against finding that the criteria for a compensable evaluation were met prior to September 4, 2009.  During this period, the Veteran reported that he had not sought treatment for many years.  While the Veteran reported constant, severe pain, weakness, stiffness, occasional swelling, fatigability, lack of endurance, and flare-ups at least once or twice a week, the July 2008 VA examination showed that his gait was normal, that he was able to walk or stand five to six hours, that he had full range of motion without pain, even on repetitive use testing, and that he was able to bear full weight.  Muscle power was grade 5.  The examiner found that there were no significant effects on the Veteran's usual occupation or daily activities.  The Board finds the July 2008 VA examination highly probative and persuasive.  In order to assign a 10 percent rating, the record must show there is moderate impairment of the right foot.  Given the findings of the VA examination, the preponderance of the evidence is against the assignment of a compensable rating during this period.

From September 4, 2009

Private and VA treatment records beginning on September 4, 2009, demonstrated painful motion, including significant pain with any type of weightbearing activity.  However, the preponderance of the evidence does not support a finding of moderately severe symptoms.  Such findings are consistent with the 10 percent rating in effect as they show no more than moderate impairment of the right foot.  As noted above, the Veteran failed to report for an April 2015 VA examination which may have provided evidence critical to his claim.

The Veteran is competent to report symptoms he experiences, to include pain.  However, the preponderance of the evidence is against a compensable rating for the right foot prior to September 4, 2009, or in excess of 10 percent from that date.  Accordingly, the claim is denied.

Right Calf Scar

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Code 7800 contemplates scars of the head, face or neck and therefore does not apply in this case.  38 C.F.R. § 4.118.  

While the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008.  See 73 Fed. Reg. 54712 (September 23, 2008).  The amendments would not ordinarily be applicable to the instant appeal because there is no evidence that he has specifically requested review under the new regulations.  Nevertheless, in this case the RO has already considered both the old and revised criteria (see, e.g., April 2010 statement of the case) and as such, the Board will likewise do so to avoid any potential prejudicial error.  The Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal, but rating criteria cannot be applied prior to their effective date.  Kuzma v. Principi, 341 F.3d 1327 (2003).  

Prior to the 2008 revisions, Code 7801 contemplated scars that are deep (associated with underlying soft tissue damage) or cause limited motion.  Code 7802 contemplated scars that are superficial (i.e., not associated with underlying soft tissue damage) and do not cause limited motion, and that are 144 square inches (929 sq. cm.) or greater.  Code 7803 contemplated scars that are superficial and unstable.  A maximum 10 percent rating is assigned for a superficial scar.  Code 7804 contemplated scars that are superficial and painful on examination.  Code 7805 provided that any other scars should be rated on limitation of function of the affected part.   38 C.F.R. § 4.118 (2008).

The revised Code 7801 provides that scars that are deep and nonlinear in an area(s) exceeding six square inches (39 sq. cm.) are rated 10 percent disabling; in an area(s) exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling; in an area(s) exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling; and in an area(s) exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling. Note (1) to Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7801.

The revised Code 7802 provides a 10 percent rating for scars other than of the head, face, or neck that are superficial and nonlinear covering an area(s) of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Code 7802.  The revised criteria eliminated Code 7803.

The revised version of Code 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.

The revised Code 7805 provides that any disabling effects not considered in a rating provided under Codes 7800-7804 are to be considered under an appropriate diagnostic code.

On July 2008 VA scars examination, the Veteran reported that the skin graft for his right calf was taken from his right upper thigh.  He was unsure if the calf wound was from a burn, but described itching, numbness, and hypersensitivity to the right calf over the scar.  On examination, two scars were noted: an 11 by 8 centimeter right posterior calf scar and a 7 by 8 centimeter right thigh scar.  The right calf scar was hypersensitive to touch and monofilament, numb, smooth, and flat; there was no adherence; no ulceration or breakdown; no inflammation, edema, or keloid formation; and no disfigurement.  Although the examiner noted that there was no underlying tissue loss, a two-centimeter difference in the right calf muscle compared to the left was noted.  There were areas of hyper- and hypopigmentation.  The right thigh scar was not tender, had no adherence, ulceration or breakdown, underlying tissue loss, inflammation, edema, or keloid formation, or disfigurement.  It was smooth, flat, and hyperpigmented.  The Veteran had no functional limitation due to either scar and did not say that either scar was painful.  As noted above, the Veteran failed to report for an April 2015 VA examination which may have provided evidence critical to his claim.

During his January 2015 Travel Board hearing, the Veteran testified that he received third degree burns while his right foot was being casted and that a skin graft was necessary due to the severity of the burn.  The skin graft was painful for a few months but then healed.  It left a big scar, which he and his representative estimated to be at least six inches.  He testified that the scar was a different color than the rest of his skin and that there are certain areas of the scar that remain tender and other areas that are numb.  When asked whether his scar was painful, he testified that certain areas are numb, and that the outside of the scar is tender.  

As indicated above, the pre-amended version of Code 7804 contemplated scars that are superficial and painful on examination.  The revised version of Code 7804 provides for a 10 percent rating for one or two scars that are unstable or painful.  On July 2008 VA scars examination, the Veteran noted that his right calf scar was hypersensitive to touch.  He further described itching and numbness associated with the scar.  During his January 2015 Travel Board hearing, he again testified that certain areas of his scar remained tender while other areas are numb.  The Board finds that the medical evidence and the Veteran's testimony indicate that there is tenderness associated with the Veteran's right calf scar, and that such tenderness can be equated to painful scars.  Accordingly, the benefit-of-the-doubt rule applies and a 10 percent rating for skin graft of the right calf is warranted.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

Additional Considerations

The record does not suggest that the rating criteria are inadequate for rating the Veteran's right foot disability or skin graft of the right calf so as to warrant referral for consideration of an extraschedular rating.  The effects of his disabilities have been fully considered and are contemplated by the schedular criteria.  Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, there is also no evidence (or allegation) that the Veteran's service-connected disabilities render him unemployable.  The Veteran testified during his hearing that he is employed as a truck driver.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Ratings for blast injury of the right foot with fractures of the second and fifth metatarsals in excess of 0 percent prior to September 4, 2009, and/or in excess of 10 percent from that date are denied.

A 10 percent rating for skin graft of the right calf is warranted.  To this extent, the appeal is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


